Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Theodore Justice seeks to appeal the district court’s order reviewing the magistrate judge’s determination and denying Justice’s application to proceed in forma pauperis. Denial of in forma pauperis status is reviewed for abuse of discretion. See Roberts v. United States Dist. Ct., 339 U.S. 844, 845, 70 S.Ct. 954, 94 L.Ed. 1326 (1950). A review of the record indicates that the district court did not abuse its discretion. Accordingly, we dismiss the appeal on the reasoning of the district court. Justice v. Hobgood, No. 5:13-cv-00677-BR (E.D.N.C. May 27, 2014). We deny leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.